                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                   NO. 5:19-cr-00351-D-2



  UNITED STATES OF AMERICA
                                                            ORDER TO SEAL
      v.


  MORGAN WARD


       On motion of the Defendant, and for good cause shown, it is hereby ORDERED that [DE

86] be sealed until otherwise ordered by the Court, except that copies may be provided to the

United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This   30 day of October, 2020.


                                   JAMES C.JDEVER III
                                   United States District Judge




           Case 5:19-cr-00351-D Document 95 Filed 10/30/20 Page 1 of 1
